Title: Charles Adams to John Quincy Adams, 30 June 1795
From: Adams, Charles
To: Adams, John Quincy


          
            
              My Dear Brother
              New York June 30th 1795.
            
            The last letter I received from you was dated the 16th of April and contained not only the latest but by far the most satisfactory intelligence, we had received. I thought that is was proper to give the most of it to the public, especially, as the accounts from England of the same date were very unfavorable. The conduct of the French toward the Batavians, since the conquest of Holland, has given sincere pleasure to true Americans: if anything for a moment restrains their joy, it is the apprehension that this system of lenity may not be permanent.
            The direct communication between this Country and Holland, has been stopped for nearly four months. Our merchants, uncertain respecting the power the French might chuse to exert over that Country; have for a while suspended their intercourse. The vessel by which I now write, is the first for a long period that has sailed for Amsterdam. The change of opinion since the suppression of the whiskey insurrection, is very remarkable throughout the United States Democratic Societies in some of the States the most violently Antifederal, have adjourned Sine die. In no one particular State, has there been a greater regeneration than in this; which hitherto has been miserably misguided Clinton’s popularity and that of his adherents, is gone with the days before the flood. In the fairest election we have ever had in this State, Mr Jay was elected Governor by a majority of 1580 votes and in each house of the legislature there is a large majority of Federal members. The weight thrown into the Federal scale by this revolution, will be very important. At the last session an act was passed for taking a census of the inhabitants this will give those of our new Counties which are peopled principally from NewEngland an equal representation, and firmly fix our political concerns in their proper channel.
            After a long discussion the treaty with Great Britain has been ratified. The twelfth article is to be further explained before its adoption. I have read the treaty and beleive it the best we could procure; yet there are many things in it which will give rise to much abuse, both on the Negotiator and the Senate, except the virtuous ten, as your friend Bache calls them, who voted against it. Peace to this Country is secured, and that great object must compensate for some inconveniences. The Southern people make many mouths at

the prospect of being obliged to pay their debts. They never could bear to hear of the subject. but alas they must be honest; or rather must be forced to do justice. There are many people who now wish to raise a jealousy between Mr Jay and our father, but I trust they are aware of it, and know one another too well to flatter the views of so base a Clan. In case of the Death of the President they will endeavour to divide the Federalists and by that manœuvre to put in a person of their own sentiments. You will be at no loss to know whom. Such is the sentiment as drawn from conversations and insinuations preparatory to an event, which God grant may not happen these many years.
            We have been happy for three weeks past in the company of my mother She enjoys a tollerable share of health, more I think than for some years past.
          
          
            
              July 6th
            
            The Anniversary of our Independence has passed with more than usual brilliancy. People who are ignorant, are deluded by the Artful into a beleif that the treaty will be ruinous to this Country. Those who are wholly unacquainted with the precarious state of our Commerce here to fore, who never read, and many perhaps who could not read, our treaties with the different nations of Europe, set themselves up as competent judges and without hesitation condemn the late negotiations, and all concerned in them. There will be many Newspaper discussions on this subject and they must tend to enlighten: If those who condemn will state the grounds of their objections, they must be wholly defeated.
            I look upon this clamour as the expiring groan of Jacobinism. Col Hamilton has returned to the practice of the Law. he has been for a long time wanting in this City I know of no man better calculated to keep men in the right road His talents are very popular, and very great respect is paid to his opinions; yet it is in vain to hope for unanimity in so motley a mixture of inhabitants as are found throughout the United States.
          
          
            
              July 23d
            
            The Ship by which this goes has not sailed so early as was expected. The inhabitants of the town of Boston have been very hasty in condemning the treaty and have sent the resolutions passed in their town meeting on to The President with a view of preventing

his signature Such a measure, was sufficient to rouse the discontented in this City: accordingly a meeting was called. Those who condemned the treaty, were invited to join with their bretheren in Boston in expressing their execration. on Saturday there was a very large assemblage of the inhabitants at The City Hall. Mr King Col Hamilton and some others were prepared to discuss the treaty with candour; but The Livingstons, who had the Democratic Society embodied directly by them, would not hear a word. Hamilton first endeavored to speak to the people but in vain. They hissed, clamoured, shouted in such a manner that he could not be heard. Col Smith was then appointed chairman: upon his taking his seat one of the Livingstons arose to speak. Hamilton insisted as he was first up he had a prior right upon this there arose such a clamour, that no Speaker could be heard. A proposition was then made, that those who condemned the treaty should go to the left, and those who were friends to a fair discussion, to the right. A separation was made. Hamilton then read a resolution to this effect, That the meeting had a full confidence in the virtue, ability and integrity of The President and that they did not conceive it necessary to give any opinion respecting the treaty. The vote was taken; both sides claimed a majority: but so tumultuous was the assembly that it was impossible to determine. The enemies to discussion then proceeded to the battery and burnt the treaty. The friends to good order retired. When The dissaffected returned, they had the ground to themselves and nominated a Committee to draw up resolutions and forward them to The President; who will pay that attention to them they diserve
            It is remarkable, that those who are most immediately concerned, the Merchants, have at a large meeting of The Chamber of Commerce testified their approbation of the negotiation almost unanimously. I never before was witness to a scene to scandalous Hamilton was abused reviled and stoned!— There was a Mr Morris who many years ago went to England to obtain a Charter for some Company in which the Citizens of New York were very much interested; upon his return, having obtained his object; The mob took the horses from his carriage and drew him home amidst the universal huzza’s of the people; as he alighted, he turned and spoke to them thus. Gentlemen I am obliged to you for your kindness, but not in the least elevated. I recollect well, that the same men who one day cried Hosannah to The Son of David, the next exclaimed Crucify

Crucify him. Such are the people of all Countries, and I fear Americans do not grow wiser as they advance.
            Adieu my dear brother beleive ever yours
            
              Charles Adams
            
          
        